DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent Nos. 10437667, 10037245, 8787563, US Publication Nos. 20180285014, 20110211688, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1 and 6; in brief and saliently: A hardware-supported 3D-stacked NVM data compression method and/or system for setting a first identifier to mark a compression state of written-back data, the method and/or the system comprising the steps of: dividing the written-back data into a plurality of sub-blocks and one of: acquiring a plurality of first output results through OR operations among the sub-blocks, respectively; and acquiring a plurality of second output results through exclusive OR operations among the sub- blocks determining a compression strategy for the written-back data based on the first output results or the second output results, wherein determining the compression strategy comprises: dividing the written-back data into n1 sub-blocks, wherein for each said sub-block entering one said first output result expressed in either "0" or "1" that is one of n1 results obtained by performing the OR operation in an hi-bit first comparator (3), respectively, and where a number Ni of the 1 is smaller than or equal to 1, re- dividing the written-back data into n2 sub-blocks, for each said sub-block entering one said first output result expressed in either "0" or "1" that is one of n2 results obtained by performing the OR operation in an h2-bit second comparator (4), respectively, and where a number N2 of the first output results expressed in "0" is greater than 2 and the last p first output results are not all being "1", compressing the written-back data by performing a second compression process; setting a second identifier to mark a storing means of the written-back data so that the second identifier is in pair with the first identifier: and  27configuring a storage strategy for the written-back data that includes at least rotating the second identifier, wherein configuring the storage strategy comprises: configuring a memory space for the written-back data that at least comprises an identifier storage area, a compressed data storage area and an idle area according to a size of the written-back data, and dividing the memory space into sub-spaces each sized 1B; and where a value of the second identifier is expressed in 0 or 1, rotating the second identifier by exchanging the value of the second identifier, wherein: where the value of the second identifier is 0, the identifier storage area is defined by the first b sub-spaces jointly, and where the value of the second identifier is 1, the identifier storage area is defined by the last b sub-spaces jointly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827